Title: From Thomas Jefferson to Albert Gallatin, 20 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to 
                        mr Gallatin 
                     
                     Apr. 20. 05.
                  
                  I think the instructions are perfectly just which provide that if a purchase be made of the Indians adjacent to the Connecticut reserve by the US. the public should be at the expence of surveying all the lines circumscribing their purchase. but if they make no purchase, then those for whom the survey is should pay the expence. it has been sometimes made a question whether Seller or Buyer should be at the expence of measuring & marking the lands: but never whether a third person should who has no right in the lands. I approve therefore of the instructions, and return the papers.
               